 

 

UNITED STATES DISTRICT C0URT

for the
Southern District of Texas

LET|C|A GARZA GALVAN eli al.
Plainllf
V.
ROLANDO PABLOS et al.
Defendant

Civil Case No. 7:18-cv-00113

V\/\_/\J\_/

WAlVER OF SERVICE

To: Jerad Najvar
(Name of lhe plainth alforney or unrepresen!edplainll_'@)

 

l have received your request to waive service in this action along with two copies of this waiver form, a
copy of the Plaintiffs' Suggestion of Death, Notice of Hearing on March l9, 2019, Motion for Substitution as
Plaintiff and supporting exhibits, and a prepaid means of returning one signed copy of this form to you.

I agree to save the expense of serving a summons and complaint in this case.
I understand that waiving service of process does not affect my potential rights or interest in the

underlying matter and that this solely constitutes as a waiver to service of process of the afore mentioned
documents.

ber/l //5€7"

 

Date: ?_>‘/'5 ’ l?
Sl'gnamre oflhe attorney or unrepresented par!y

Hector Manue| Martinez. Jr. ]"7/€ c?LO-/ M /l/M/‘/'i r’UZ/‘L

Printed name of party waiving service Prinred name

1849 Summerfie|d Dr.
Rio Grande City, TX 78582

 

Address
(956) 573-7603

Telephone number

 

Duty to Avoid Unnecusary Expenses 0|' Serving a Summons

Rule 4 of the Federal Rules of Civil Proeedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failurl=.

“Good cause” does nor include a belief that the lawsuit is groundless, or that it has been brought in an improper V€n\l€, Or lhal the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and retumed, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or ot`service. _, _

lf you waive scrvice, then you must, within the time specified on the waiver form, serve an answer or a motion under Rulc 12 on the plaintiff
and file a copy with the court By signing and returning the waiver form, you are allowed more time to respond than if a summons had be_en served.

 

IN THE UNlTED STATES DISTRICT COUR'I`
FOR THE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVlSION

LETlCIA GARZA GALVAN et al. §
PlaintiFfs, §

§

§ Civil Case No. 7:18-cv-001 13
v. §

§
ROLANDO PABLOS et al. §
Def`endants. §

DECLARATION

l. My name is Hector M. Martinez, Jr., and I reside at 1849 Summerfleld Dr.,
Rio Grande City, TX 78582.

2. I agree that Magaly Serna should represent and carry forward the claims in
this case on behalf of Amelia Martinez.

Pursuant to 28 U.S.C. § 1746, I verify under penalty of perjury that the statements
contained in this verification are true and correct. Executed in Starr County, TX.

Date: March / CZ ,2019.

_Hector M. Martinez, Jr. ___l/p' 1 //5'
DECLARANT NAME SIGNATURE

 

 

 

UNITED STATES DISTRICT COURT

for the
Soutliern District of Texas

LET|C|A GARZA GALVAN et al.

 

 

Plaintl]]' §
v. ) Civil Case No. 7:18-cv-00113
ROLANDO PABLOS et al. )
Dejandant )
WAIVER OF SERV!CE
To: Jerad Najvar

 

(Name of the plaintiffs attorney or unrepresented plaintw)

I have received your request to waive service in this action along with two copies of this waiver form, a
copy of the Plaintiffs' Suggestion of Dcatli, Notice of Hearirig on March 19, 2019, Motion for Substitution as
Plaintiff and supporting exhibits, and a prepaid means of returning one signed copy of this form to you.

l agree to save the expense of serving a summons and complaint in this case.

I understand that waiving service of process does not affect my potential rights or interest in the

underlying matter and that this solely constitutes as a waiver to service of process of the afore mentioned
documents

Date: 51 g 2 2 l QL%,W UZ%_;&"A`

I

 

Si ature o\f the atldiney or unrepresented party
Ne|son Martinez /`jn`/;//_SG m M q Ul q 67
\/ \l

\
n v .
Printed name of party waivtng service Prtnted name

209 Ba|demar
Roma, TX 78584

Address
(956) 844-6043

Te[ephone number

 

Dnty to Avoid Uniiecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of CivilProccdure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of scrvice, unless the defendant shows good cause for the failure.

"Good cause” does not include a belief that the lawsuit is groundless, or that it has been brou

. . l 1 ght in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property. - -'

lfthe waiver is signed and returned, you can still make these and all other defenses and objections but you cannot object't`o the absence of
a summons or ofserviee‘ . 1 , ' ` ~ _' . '

lf you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Riile '12 onthe plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to,respond than if a summons had been served.

t l ~'

 

IN THE UNITED STATES DISTRlCT COURT
FOR THE SOUTHERN DlSTRlCT OF TEXAS
MCALLEN DlVlSlON

LETICIA GARZA GALVAN et al. §
Plaintit`f`s, §

§

§ Civil Case No. 7:18-cv-00] 13
v. §

§
ROLANDO PABLOS et al. §
Defendants. §

DECLARATION

l. My name is Nelson Martinez, and I reside at 209 Baldemar, Roma, TX
78584.

2. I agree that Magaly Sema should represent and carry forward the claims in
this case on behalf of Amelia Martinez.

Pursuant to 28 U.S.C. § 1746, I verify under penalty of perjury that the statements
contained in this verification are true and correct Executed in Starr County, TX.

Date: March 1§’ ,2019.

_Nelson Martinez__ hew 047 Ap/I/`_z\

DECLARANT NAME SIGNATURE

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION

'LETICIA GARZA GALVAN et ai. §
Plaintiffs, §

§

§ Civil Case No. 7:18-cv-00113
v. §

§
ROLANDO PABLOS er al. §
Defendants. §

DECLARATION

l. My name is Hector Manuel Martinez, and I reside at Xicothencal 400, 65200
Sabinas Hidalgo, Nuevo Leon, MX.

2. l agree that my daughter Magaly Serna should represent and carry forward
the claims in this case on behalf of my late Wife, Amelia Martinez.

Pursuant to 28 U S. C § 1746,1 verify under penalty of perjury that the statements
contained in this verification are true and correct Executed in Sabinas Hidalgo
Nuevo Leon, MX

Date: March , 20~19.

Hector Manueli\/iartinez ZZM § /M'”§% y/

E§CLARANT NAME t siGNATURE

 

 

UNITED STATEs DISTRICT CoURT
2 for the
Southern District of Texas

LE¢T|C|AVGARZVA GALVAN et mining
P/amnff
v Civil Case No. 7:18-cv-00113

ROLANDO PABLOS et al.

 

\./\/\/\./\/

Defena’ant
WAIVER OF SERVICE

To: Jerad Najvar
(Nanie of the plaintiffs attorney or unrepresented plainti/_ff)

 

l have received your request to waive service in this action along with two copies of this waiver form, a
copy ofthe Plaintiffs' Suggestion of Death, Notice of Hearing on l\/larch l9, 20l 9, l\/lotion for Substitution as
Plaintiff and supporting exhibits, and a prepaid means of returning one signed copy of this form to you.

l agree to save the expense of serving a summons and complaint in this case.

l understand that waiving service of process does not affect my potential rights or interest in the
underlying matter and that this solely constitutes as a waiver to service of process of the afore mentioned
documents `

 

 

 

 

Date: mm
Signature of the attorney Or unrepresented party
` j M' l
Hector l\/lanuei l\/lartinez /_}Z:r z f% M / j
Printed name of party waiving service j b `%' v Pririted name fe t
Xicothencal 400, 65200 Sabinas '/iclalgo

Nuevo Leon, l\/lX

 

Address

 

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaintl A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintifflocatcd in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure

"Good cause" does not include a beliefthat the lawsuit is groundless or that it has been brought in an improper venueq or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property

lfthe waiver is signed and returned, you can still make these and all other defenses and objections but you cannot object to the absence of
a summons or ofservice.

Ifyou waive service, then you must, within the time specified on the waiver form. serve an answer or a motion under Rule l2 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than ifa summons had been served.

 

UNITED STATES DisTRiCT CoURT
for the
Southern District of Texas

LETlClA GARZA GALVAN et al.
Piainti[f

v.
ROLANDO PABLOS et al.

 

Civil Case No. 7:18-cv-00113

 

\/`/\/`/\/

Defendant
WAIVER OF SERVICE

To: Jerad Najvar
(Name oft/te plainti/jf’s attorney or unrepresented piaintiff)

 

l have received your request to Waive service in this action along with two copies of this waiver form, a
copy of the Plaintiffs' Suggestion of Death, Notice of Hearing on March l9, 20l9, l\/lotion for Substitution as
Plaintiff and supporting exhibits and a prepaid means of returning one signed copy of this form to you.

l agree to save the expense of serving a summons and complaint in this case.

I understand that waiving service of process does not affect my potential rights or interest in the
underlying matter and that this solely constitutes as a waiver to service of process of the afore mentioned
documents

 

 

 

Date:
Signature of the attorney or unrepresented party
Yoana l\/lartinez m , ,
Printed name of party waiving service rintea/Wne

110 |\/lercedes Dr.
Del Rio, TX 78840

 

Aa'dress

(830) 734-0297

 

Teiephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure

_ “Good cause” does not include a beliefthat the lawsuit is groundless or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

Ifthe waiver is signed and returned, you can still make these and all other defenses and objections but you cannot object to the absence of
a summons or of service. `

lfyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a Copy with the court. By signing and returning the waiver form, you are allowed more time to respond than ifa summons had been served.

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
LETICIA GARZA GALVAN et al. §
Plaintiffs, §
§
§ Civil Case No. 7:l8-cv-00113
v. §
§
ROLANDO PABLOS et al. §
Defendants. §
DECLARATION

l. My name is Yoana Martinez, and l reside at l 10 Mercedes Dr., Del Rio, TX
78840. `

2. l agree that Magaly Serna should represent and carry forward the claims in
this case on behalf of Amelia Martinez.

Pursuant to 28 U.S.C. § l746, I verify under penalty of perjury that the statements

contained in this verification are true and correct. Executed in Val Verde County,
TX.

Date: March , 2019..

__Yoana l\/[artinez
DECLARANT NAME SIGNA

